 

 

Case 1:18-cv-00942-JGK-BCM Document 46 Filed 10/14/20 Page 1 of 2

TRULINCS 17079104 - GENOVESE, NICHOLAS JOSEPH - Unit: BRO-I-C

——e eee eee eee eee eee eee eee eee ee ee eee eee ee

FROM: 17079104

TO:
SUBJECT: IFP Request Status Dist Court Req
DATE: 10/07/2020 03:09:10 PM

Clerk of the Court

Ww
U.S. District Court 2nd Circuit SDNY 3 3
500 Pearl Street = <<
. Q oo
Pro Se Intake Unit Oo am
New York, NY 10007 _ 3 oO
- _
Nicholas Genovese 17079104 ee a
_ rm
MDC Brooklyn = OF
P.O, Box 329002 eS a
Brooklyn, NY 11232 wo oO
ori

10-5-20

Re: Status of IFP Filing

Appeal Docket: 20-2664

DC Docket: 18-cv-942

Re; IFP status SECOND REQUEST

Clerk;

| mailed the ProSe Unit a request for IFP Status in my Appeal Doclet 20-2664 DC Docket 18-cv-942 and | am requesting a
statusfor THE SECOND TIME, if the request has been granted or if it is still "being processed”.

Thank you very much

Nicholas Genovese
 

20f 2

Ichelas Genovere [7579 hoy
| ees tan Pete tio Ceufer
| | Ro-Bex 32002

| | Brook, My (1422

US Diswict Gout |
rd Cereut - SOW
- Clark ofthe Court
3 8 SPO Feanl Street
New fo brk, My 10007

fre se (htabe best ete’
SO ccocmaasie cous eoblllillollhatiiipanillitien igre, L

Leh SE woh to

 

Case 1:18-cv-00942-JGK-BCM Document 46 Filed 10
RECE!
1Y PRO
